                                          Case 3:19-cv-05449-CRB Document 54 Filed 06/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CRISTINE MELO,                                       Case No. 19-cv-05449-CRB
                                   9                   Plaintiff,
                                                                                             ORDER STAYING MOTION TO
                                  10            v.                                           DISMISS AND DENYING MOTION
                                                                                             FOR PRELIMINARY INJUNCTION
                                  11    FRIDA KAHLO CORPORATION, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          On Friday, June 26, 2020, the Court heard arguments on the Motion to Dismiss filed by
                                  15   Defendants Frida Kahlo Corporation and Frida Kahlo Investments, S.A. (“FKC”), see FKC MTD
                                  16   (dkt. 41), and the Motion for a Preliminary Injunction filed by Plaintiff Cristine Melo (“Melo”),
                                  17   see Melo MPI (dkt. 39). The Court took the motions under submission, see Motion Hearing (dkt.
                                  18   53), and now issues this Order.
                                  19          As to the Motion to Dismiss, the Court remains concerned about specific jurisdiction.
                                  20   Melo’s claim that there is specific jurisdiction is based in large part on two allegations: that
                                  21   Melo’s residence in California was “front and center” on her Zazzle profile, and that Zazzle took
                                  22   down Melo’s work because its contract with FKC obligated it to do so. See SAC (dkt. 38) ¶¶ 197,
                                  23   202. While the first allegation is essentially unchallenged, the second is unclear. Under the
                                  24   agreement, Zazzle is required to filter content “to prevent the purchasing of any content which
                                  25   violates [FKC’s] Guidelines.” Zazzle Agreement (dkt. 41-1 Ex. 1) § 5.3. At the hearing, Melo
                                  26   argued that this language charges Zazzle with policing its site for violations of FKC’s marks.
                                  27   FKC disagreed, arguing that the language pertains only to merchandise that Zazzle sells within its
                                  28
                                           Case 3:19-cv-05449-CRB Document 54 Filed 06/29/20 Page 2 of 2




                                   1   Frida Kahlo FanMerch store.1 The Court hereby STAYS the Motion in order to get clarity on this

                                   2   point.

                                   3            Melo indicated at the motion hearing that she intends to add Zazzle as a defendant in this

                                   4   case, and the Court gave her permission to do so. The Court will also permit Melo to conduct 30

                                   5   days of jurisdictional discovery regarding the Agreement between FKC and Zazzle, its

                                   6   “Guidelines,” meaning, and any amendments. Melo should amend the complaint within 15 days

                                   7   following jurisdictional discovery to add any allegations that she believes support her assertions

                                   8   that Zazzle took down her work pursuant to its contract with FKC. See SAC ¶ 202. Assuming

                                   9   that FKC still wishes to dismiss the complaint following amendment, FKC may add to its Motion

                                  10   to Dismiss briefing within 30 days of amendment. Melo may oppose FKC’s amended Motion to

                                  11   Dismiss within 14 days, and FKC may reply to Melo’s opposition within 7 days. The Court will

                                  12   then set the matter for a hearing if it concludes that one is necessary.
Northern District of California
 United States District Court




                                  13            As to the Motion for Preliminary Injunction, the Court DENIES that Motion without

                                  14   prejudice. Melo may bring the Motion anew if and when the Court determines that it has

                                  15   jurisdiction over the case following amendment.

                                  16            The Court no longer requires the parties’ anticipated briefing on Nursery Decals & More,

                                  17   Inc. v. Neat Print, Inc., No. 3:19-cv-2606-B, 2020 WL 1819885 (N.D. Tex. April 10, 2020).

                                  18            IT IS SO ORDERED.
                                  19            Dated: June 29, 2020
                                                                                              CHARLES R. BREYER
                                  20                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27     The parties also debated the significance of Zazzle’s Director of Licensing writing an email
                                       stating: “Per our agreement, we are required to remove designs that may infringe on FKC’s IP,
                                  28   even if there is not a specific request from FKC to do a takedown.” Barron Decl. Ex. 1 (dkt. 41-2)
                                       at 3.
                                                                                         2
